                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                        No. 2:19-CR-6-2H



  UNITED STATES OF AMERICA
                                                                      ORDER
      v.

  LINDA CAROL TOMLIN



       This matter is before the Court on motion of the Office of the Federal Public Defender for

a status conference in the above-referenced matter. For good cause shown, the motion is

GRANTED, and the matter is hereby SCHEDULED for a status conference in lieu of a bond

review hearing on November 4, 2019.

       This 24th day of October 2019.



                                                    ______________________________
                                                    KIMBERLY A. SWANK
                                                    United States Magistrate Judge
